TOM RICKHOFF, Justice,
concurring.
Frankly, I never have understood the Family Code. The legislature has ordered us to sanctify this troubled marriage of civil and criminal law, then imposed an adoption of all the special considerations of Title III, and left us to make the family function well. As a trial judge in the juvenile court for a decade I did know that any successful sufficiency challenge would be exceedingly rare irrespective of what standard of review is applied. Appellate justices are hesitant to overturn the decision of a juvenile judge because they do not understand Title III of the Family Code any better than I did. No one does.
Added to that hesitancy is often, as here, a thin record. But essentially our hesitancy exists because these decisions are often very subjective. Here, Judge Míreles had one decision to make: what treatment would be best for this child. He evaluated the child’s needs (previous efforts, his home), the available resources (TYC or local counseling), and expert recommendations (the juvenile probation officer). In these specialized courts, the trial judges develop a great deal of perceptive power not revealed in the record. They enjoy a long history of evaluating the probation officer’s competence and the effectiveness and suitability of different rehabilitation programs. Most appellate justices are limited to vicarious experiences in this field.
Finally, we test for abuse of discretion, that is, whether the trial court’s decision was arbitrary or unreasonable. Today’s decision imposing the civil sufficiency of the evidence standard on these hidden realities has the effect of insulating, to a great extent, disposition decisions from our review. In this respect, the result is similar to the result that would be reached by applying the substantial evidence standard. Considering the expertise of juvenile judges, this is appropriate. The legislature could bring some clarity to this issue by expressly providing for a substantial evidence standard of review for disposition decisions.